            Case 5:20-cv-00623 Document 1 Filed 05/26/20 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RYAN PFLIPSEN,                )
                              )
     Plaintiff,               )
                              )                  CIVIL ACTION
vs.                           )
                              )                  FILE No. 5:20-cv-623
GRANDVIEW HOLDING, LLC, d/b/a )
GRANDVIEW SHOPPING CENTER )
TWO, LLC,                     )
                              )
     Defendant.               )

                                      COMPLAINT

       COMES NOW, RYAN PFLIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendant GRANDVIEW HOLDING, LLC, d/b/a

GRANDVIEW SHOPPING CENTER TWO, LLC, pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully

shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff RYAN PFLIPSEN (hereinafter “Plaintiff”) is, and has been at all

                                             1
            Case 5:20-cv-00623 Document 1 Filed 05/26/20 Page 2 of 15




times relevant to the instant matter, a natural person residing in San Antonio, Texas

(Bexar County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.      Defendant    GRANDVIEW         HOLDING,        LLC    d/b/a   GRANDVIEW

SHOPPING CENTER TWO, LLC (hereinafter “Grandview”) is a Texas limited liability

company that transacts business in the state of Texas and within this judicial district.

       8.      GRANDVIEW may be properly served with process via its registered agent

for service, to wit: Paracorp Incorporated, 3610-2 N. Josey Lane, Suite 223, Carrollton,

Texas 75007.

                                              2
             Case 5:20-cv-00623 Document 1 Filed 05/26/20 Page 3 of 15




                             FACTUAL ALLEGATIONS

       9.     On or about May 30, 2019, Plaintiff was a customer at “Las Palapas” a

business located at 8005 Callahan Road, San Antonio, Texas 78230, referenced herein as

the “Las Palapas.”

       10.    Grandview is the owner or co-owner of the real property and improvements

that the Las Palapas is situated upon and that is the subject of this action, referenced

herein as the “Property.”

       11.    Plaintiff lives approximately 7 miles from the Las Palapas and Property.

       12.    Plaintiff’s access to the business(es) located at 8005 Callahan Road, San

Antonio, Bexar County Property Identification number 488312 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Las Palapas and Property, including those set forth in this

Complaint.

       13.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

                                            3
               Case 5:20-cv-00623 Document 1 Filed 05/26/20 Page 4 of 15




       14.      Plaintiff intends to revisit the Las Palapas and Property to purchase goods

and/or services.

       15.      Plaintiff travelled to the Las Palapas and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Las

Palapas and Property that are detailed in this Complaint, engaged those barriers, suffered

legal harm and legal injury, and will continue to suffer such harm and injury as a result of

the illegal barriers to access present at the Las Palapas and Property.


                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a
                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to

                                              4
              Case 5:20-cv-00623 Document 1 Filed 05/26/20 Page 5 of 15




               make modifications to existing facilities and practices, exclusionary
               qualification standards and criteria, segregation, and relegation to
               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.     The Las Palapas is a public accommodation and service establishment.


                                              5
             Case 5:20-cv-00623 Document 1 Filed 05/26/20 Page 6 of 15




       22.    The Property is a public accommodation and service establishment.

       23.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Las Palapas must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the Las

Palapas and the Property in his capacity as a customer of the Las Palapas and Property

and as an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Las Palapas and Property that preclude and/or limit his access

to the Las Palapas and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions

and ADA violations more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Las Palapas and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Las Palapas and Property

                                             6
             Case 5:20-cv-00623 Document 1 Filed 05/26/20 Page 7 of 15




and as an independent advocate for the disabled, but will be unable to fully do so because

of his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Las Palapas and Property that preclude and/or limit his access

to the Las Palapas and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions

and ADA violations more specifically set forth in this Complaint.

       29.     Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Las Palapas and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.     Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the Las Palapas and Property, including those specifically set forth herein, and

make the Las Palapas and Property accessible to and usable by Plaintiff and other persons

with disabilities.

       31.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Las Palapas and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and accommodations

of the Las Palapas and Property include, but are not limited to:

       (a)     ACCESSIBLE ELEMENTS:

                                             7
        Case 5:20-cv-00623 Document 1 Filed 05/26/20 Page 8 of 15




(i) The accessible parking spaces have a surface slope in excess of 1:48 in

    violation of section 502.4 of the 2010 ADAAG standards and are not level.

    This violation made it dangerous and difficult for Plaintiff to exit and enter

    their vehicle while parked at the Property.

(ii) Accessible parking spaces have an access aisle with a surface slope in excess

    of 1:48 in violation of section 502.4 of the 2010 ADAAG standards and are not

    level. This violation made it dangerous and difficult for Plaintiff to exit and

    enter their vehicle while parked at the Property.

(iii)    The access aisle and the accessible parking space are not level due to the

    presence of an accessible ramp in the access aisle and the accessible parking

    space in violation of section 502.4 of the 2010 ADAAG standards. This

    violation made it dangerous and difficult for Plaintiff to exit and enter their

    vehicle while parked at the Property.

(iv)     The Property has an accessible ramp leading from the accessible parking

    space to the accessible entrances with a slope exceeding 1:12 in violation of

    section 405.2 of the 2010 ADAAG standards. This violation made it dangerous

    and difficult for Plaintiff to access the units of the Property.

(v) The ground surfaces of the accessible ramp have vertical rises in excess of ¼

    (one quarter) inch in height, are not stable or slip resistant, have broken or

    unstable surfaces or otherwise fail to comply with Section 302, 303 and 405.4

    of the 2010 ADAAG standards. This violation made it dangerous and difficult

    for Plaintiff to access the units of the Property.

                                        8
        Case 5:20-cv-00623 Document 1 Filed 05/26/20 Page 9 of 15




(vi)     There are changes in level at Property exceeding ½ (one-half) inch that are

    not properly ramped in violation of section 303.4 of the 2010 ADAAG

    standards. Specifically, there is an approximately 2 (two) inch vertical rise at

    the entrance to Las Palpas, thus rendering the interior of Las Palpas

    inaccessible. This violation made it dangerous and difficult for Plaintiff to

    access the units of the Property.

(vii)    There is a doorway at Las Palpas threshold with a vertical rise in excess of

    ½ (one half) inch and does not contain a bevel with a maximum slope of 1:2 in

    violation of section 404.2.5 of the 2010 ADAAG standards. This violation

    made it dangerous and difficult for Plaintiff to access the interior of the

    Property.

(viii) The doorway of the accessible entrance of Las Palpas is not level in

    violation of section 404.2.4.4 of the 2010 ADAAG standards. This violation

    made it difficult for Plaintiff to access the units of the Property.

(ix)     Due to the accessible barrier present at the accessible entrance of Las

    Palpas, the accessible entrance of the Property lacks at least one accessible

    route provided within the site to the public streets and sidewalks in violation of

    section 206.2.1 of the 2010 ADAAG standards.

(x) The Property lacks signage identified by the International Symbol of

    Accessibility that indicates the location of the nearest entrance complying with

    section 404 of the 2010 ADAAG standards, if such an entrance exists. This

    policy decision by Defendant(s) violates section 216.6 of the 2010 ADAAG

                                        9
       Case 5:20-cv-00623 Document 1 Filed 05/26/20 Page 10 of 15




      Standards. This violation made it difficult for Plaintiff to find an accessible

      entrance.

(xi)     The Property lacks an access route from site arrival points such as the

      public streets and sidewalks to the accessible entrance of Las Palpas in

      violation of section 206.2.1 of the 2010 ADAAG standards.

(xii)    There is not at least one accessible entrance to each tenant space in the

      building that complies with section 404 of the 2010 ADAAG standards which

      is a violation of section 206.4.5 of the 2010 ADAAG Standards.

(xiii) The to-go/take-out counter of Las Palpas lacks any portion of the counter

      that has a maximum height of 36 (thirty-six) inches from the finished floor in

      violation of section 904.4 of the 2010 ADAAG standards, all portions of the

      to-go/take-out counter exceed 36 (thirty-six) inches in height from the finished

      floor. This violation made it difficult for Plaintiff to properly transact business

      at the Property.

(xiv) Due to the policy of the operator/tenant of Las Palpas as to where to place

      tables and chairs in the restaurant, the interior has walking surfaces leading to

      the restrooms lacking a 36 (thirty-six) inch clear width in violation of section

      403.5.1 of the 2010 ADAAG standards. This violation made it difficult for

      Plaintiff to properly utilize public features in the Property.

(xv)     Defendants fail to adhere to a policy, practice and procedure to ensure that

      all facilities are readily accessible to and usable by disabled individuals.

(b)      RESTROOMS AT LAS PALPAS

                                         10
        Case 5:20-cv-00623 Document 1 Filed 05/26/20 Page 11 of 15




(i) The restroom lacks signage in compliance with sections 216.8 and 703 of the

    2010 ADAAG standards. This made it difficult for Plaintiff and/or any

    disabled individual to locate accessible restroom facilities.

(ii) The door to the restrooms has a maximum clear width below 32 (thirty-two)

    inches in violation of section 404.2.3 of the 2010 ADAAG standards. This

    made it difficult for Plaintiff and/or any disabled individual to safely utilize the

    restroom facilities.

(iii)     The restrooms lack proper door hardware in violation of section 404.2.7 of

    the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

    disabled individual to utilize the restroom facilities.

(iv)      The soap dispenser in the restroom is located outside the prescribed vertical

    reach ranges set forth in section 308.2.1 of the 2010 ADAAG standards. This

    made it difficult for Plaintiff and/or any disabled individual to safely utilize the

    restroom facilities.

(v) The actionable mechanism of the paper towel dispenser in the restroom is

    located outside the prescribed vertical reach ranges set forth in section 308.2.1

    of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

    disabled individual to safely utilize the restroom facilities.

(vi)      The mirror in the bathrooms exceeds the maximum height permitted by

    Section 603.3 of the 2010 ADAAG standards. This violation made it difficult

    for the Plaintiff and/or any disabled individual to properly utilize public

    features of the restroom.

                                        11
             Case 5:20-cv-00623 Document 1 Filed 05/26/20 Page 12 of 15




      (vii)     Restrooms have a pedestal sink with inadequate knee and toe clearance in

            violation of section 306 of the 2010 ADAAG standards. This made it difficult

            for Plaintiff and/or any disabled individual to safely utilize the restroom

            facilities.

      (viii) The restrooms have grab bars adjacent to the commode which are not in

            compliance with section 604.5 of the 2010 ADAAG standards as the rear bar is

            missing and the side bar is too short (below 42 inches) and is not properly

            positioned as it is more than 12 inches from the back wall. This made it

            difficult for Plaintiff and/or any disabled individual to safely utilize the

            restroom facilities.


      (ix)      The distance of the centerline of the toilet is not adequately positioned from

            the side wall or partition positioning in violation of 604.2 of the 2010 ADAAG

            standards. This made it difficult for Plaintiff and/or any disabled individual to

            safely utilize the restroom facilities.


      (xvi) The door exiting the restroom lacks a clear minimum maneuvering

            clearance, due to the proximity of the door hardware to the adjacent wall, in

            violation of section 404.2.4 of the 2010 ADAAG standards. This made it

            difficult for Plaintiff and/or any disabled individual to safely utilize the

            restroom individuals.

      32.       The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Las Palapas


                                                12
             Case 5:20-cv-00623 Document 1 Filed 05/26/20 Page 13 of 15




and Property.

       33.      Plaintiff requires an inspection of Las Palapas and Property in order to

determine all of the discriminatory conditions present at the Las Palapas and Property in

violation of the ADA.

       34.      The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       35.      All of the violations alleged herein are readily achievable to modify to

bring the Las Palapas and Property into compliance with the ADA.

       36.      Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Las Palapas and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       37.      Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Las Palapas and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

       38.      Upon information and good faith belief, the Las Palapas and Property have

been altered since 2010.

       39.      In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       40.      Plaintiff is without adequate remedy at law, is suffering irreparable harm,

                                             13
            Case 5:20-cv-00623 Document 1 Filed 05/26/20 Page 14 of 15




and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Las Palapas and Property, including those alleged herein.

      41.     Plaintiff’s requested relief serves the public interest.

      42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

      43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Las Palapas and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)     That the Court find Las Palapas in violation of the ADA and ADAAG;

      (b)     That the Court issue a permanent injunction enjoining Defendant from

              continuing their discriminatory practices;

      (c)     That the Court issue an Order requiring Defendant to (i) remove the

              physical barriers to access and (ii) alter the subject Las Palapas to make it

              readily accessible to and useable by individuals with disabilities to the

              extent required by the ADA;

      (d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation

              expenses and costs; and

      (e)     That the Court grant such further relief as deemed just and equitable in light

                                              14
Case 5:20-cv-00623 Document 1 Filed 05/26/20 Page 15 of 15




  of the circumstances.

                          Dated: May 26, 2020.

                          Respectfully submitted,

                          /s/ Dennis R. Kurz
                          Dennis R. Kurz
                          Attorney-in-Charge for Plaintiff
                          Texas State Bar ID No. 24068183
                          Kurz Law Group, LLC
                          4355 Cobb Parkway, Suite J-285
                          Atlanta, GA 30339
                          Tele: (404) 805-2494
                          Fax: (770) 428-5356
                          Email: dennis@kurzlawgroup.com




                            15
